 



Exhibit 10.30
SEVERANCE AGREEMENT
     AGREEMENT between Gaylord Entertainment Company, a Delaware corporation
(“GEC”), and Carter R. Todd (the “Key Employee”).
W I T N E S S E T H
     WHEREAS, the Board of Directors of GEC (the “Board”) believes that, in the
event of a threat or occurrence of a “Change of Control” (as defined hereafter)
of GEC, it is in the best interest of GEC and its present and future
shareholders that the business of GEC be continued with a minimum of disruption,
and that such objective will be achieved if GEC key management employees are
given reasonable assurances of employment security during the period of
uncertainty often associated with Change of Control; and
     WHEREAS, GEC believes the giving of such assurances by GEC will enable it
(a) to secure the continued services of both its key operational and management
employees in the performance of both their regular duties and such extra duties
as may be required of them during such period of uncertainty, (b) to be able to
rely on such employees to manage and maintain their focus on the affairs of GEC
during any such period, and (c) to have the ability to attract new key employees
as needed; and
     WHEREAS, the Board has approved entering into severance agreements with
certain key management employees of GEC in order to achieve the foregoing
objectives; and
     WHEREAS, Key Employee is a key management employee of GEC or one of its
subsidiaries;
     NOW, THEREFORE, GEC and Key Employee agree as follows:
     1. Change of Control. For the purposes of (this Agreement, a “Change of
Control” shall be deemed to have taken place if: (i) any person or entity,
including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, other than GEC, a wholly-owned subsidiary thereof or any employee
benefit plan of GEC or any of its subsidiaries, and other than E. L. Gaylord or
any member of his immediate family or any affiliate of Mr. Gaylord or any member
of his immediate family, hereafter becomes the beneficial owner of GEC
securities having 40% or more of the combined voting power of the then
outstanding securities of GEC that may be cast for the election of directors of
GEC (other than as a result of an issuance of securities initiated by GEC in the
ordinary course of business); or (ii) as the result of, or in connection with,
any cash tender or exchange offer, merger or other business combination, sale of
assets or contested election, or any combination of the foregoing transactions,
100% of the combined voting power of the outstanding securities of GEC entitled
to vote generally in the election of directors of GEC prior to any such
transaction is reduced to less than a majority of the combined voting power of
the outstanding securities of GEC or any successor corporation or entity
entitled to vote generally in the election of directors immediately after such
transaction; or (iii) during any period of two consecutive years, individuals
who at the beginning of any such period constitute the Board of Directors of GEC
cease for any reason to constitute at least a majority thereof, unless the
election, or the nomination for election by GEC’s shareholders, of each director
of GEC first elected during such period was approved by a vote of at least two-

 



--------------------------------------------------------------------------------



 



thirds of the directors of GEC then still in office who were directors of GEC at
the beginning of any such period. Upon a Change of Control of GEC while the Key
Employee is still an employee of GEC, this Agreement and all of its provisions
shall become operative immediately.
     2. Employment. GEC and Key Employee hereby agree that, if Key Employee is
in the employ of GEC on the date on which a Change of Control occurs (the
“Change of Control Date”), GEC will continue to employ Key Employee and Key
Employee will remain in the employ of GEC, for the period commencing on the
Change of Control Date and ending on the Second anniversary of such date (the
“Employment Period”), to exercise such authority and perform such duties as are
commensurate with the authority being exercised and duties being performed by
the Key Employee immediately prior to the Change of Control Date. Nothing
expressed or implied in this Agreement shall create any right or duty on the
part of GEC or the Key Employee to have the Key Employee remain in the
employment of GEC prior to any Change in Control, provided; however, that any
termination of employment of the Key Employee or the removal of the Key Employee
from the office or position in GEC following the commencement of any discussion
with a third person that ultimately results in a Change in Control with that or
another person shall be deemed to be a termination or removal of the Key
Employee after a Change in Control for purposes of this Agreement.
     3. Compensation and Benefits. During the Employment Period, GEC will
(a) continue to pay the Key Employee a salary at not less than the amount paid
to Key Employee on the Change of Control Date, (b) continue employee benefit
programs to or for the benefit of Key Employee and his or her beneficiaries at
levels in effect on the Change of Control Date as more particularly described in
Section 7, and (c) pay to Key Employee any Additional Amount determined pursuant
to Section 4.
     4. Tax Reimbursement Payment.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
in any plan of GEC or its affiliates, or in any other agreement or
understanding, GEC will pay to Key Employee, at the times hereinafter specified,
an amount (the “Additional Amount”) equal to the excise tax under Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), if any, incurred
or to be incurred by Key Employee by reason of the payments under this
Agreement, payments under the supplemental executive retirement plan,
acceleration of vesting of stock options or restricted stock granted under the
1997 Stock Option and Incentive Plan, or any other payments under any plan,
agreement or understanding between Key Employee and GEC or its affiliates,
constituting Excess Parachute Payments (as defined below), plus all excise taxes
and federal, state and local income taxes incurred or to be incurred by the Key
Employee with respect to receipt of the Additional Amount. For purposes of this
Agreement, the term “Excess Parachute Payment” shall mean any payment or any
portion thereof which would be an “excess parachute payment” within the meaning
of Section 280G(b) of the Code, and which would result in the imposition of an
excise tax on the Key Employee under Section 4999 of the Code. Attached hereto
as Exhibit A is an example illustrating the computation of the Additional
Amount.

2



--------------------------------------------------------------------------------



 



     (b) All determinations required to be made regarding the Additional Amount,
including whether payment of any Additional Amount is required and the amount of
any Additional Amount, shall be made by the independent accounting firm which is
advising GEC (the “Accounting Firm”), and the Accounting Firm shall provide
detailed support calculations to GEC and Key Employee within one hundred twenty
(120) days following the “Termination Event,” as such term is defined in
Section 5, below. In computing taxes, the Accounting Firm shall use the highest
marginal federal, state and local income tax rates applicable to the Key
Employee for the year in which the Additional Amount is to be paid (or if those
tax rates are unknown, for the year in which the calculation is made) and shall
assume the full deductibility of state and local income taxes for purposes of
computing federal income tax liability. The portion of the Additional Amount
based on the excise tax as determined by the Accounting Firm to be due shall be
paid to Key Employee no later than March 1 immediately following the calendar
year in which a Termination Event occurs. The portion of the Additional Amount
based on the excise tax as determined by the Accounting Firm to be due for each
calendar year following the calendar year in which a Termination Event occurs
during the Employment Period shall be paid to the Key Employee on or before
March 1 immediately following the end of each such calendar year. If GEC
determines that the excise tax for any year will be different from the amount
originally calculated in the report of the Accounting Firm delivered within one
hundred twenty (120) days following the Termination Event, then GEC shall
provide to Key Employee detailed support calculations by the Accounting Firm
specifying the basis for the change in the Additional Amount.
     5. Termination of Employment.
     (a) If, during the Employment Period, Key Employee’s employment is
terminated by GEC (or a subsidiary of GEC) or a successor thereto for other than
gross misconduct1;
     (b) or if
     (i) there is a reduction in Key Employee’s salary under Section 3(a), a
reduction in Key Employee’s benefits, or a material change in Key Employee’s
status, working conditions or management responsibilities, or
     (ii) Key Employee is required to relocate his or her residence more than
100 miles from his or her city of employment,
and Key Employee voluntarily terminates his or her employment within 60 days of
any such event, or the last in a series of events, then Key Employee shall be
entitled to continue to receive those benefits described in Section 5(e) and to
receive a lump sum payment (“Severance Compensation”) equal to the sum of
 

1   For purposes of this Agreement, the term “gross misconduct” shall mean an
intentional act of fraud or embezzlement, intentional wrongful damage to
property of GEC, or intentional wrongful disclosure of material confidential
information of GEC. No act or failure to act on the part of the Key Employee
shall be deemed intentional unless determined by a final judicial decision to be
done, or omitted to be done, by Key Employee not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
GEC.

3



--------------------------------------------------------------------------------



 



     (x) 150% of Key Employee’s “Base Amount” as determined under paragraph (c)
below, and
     (y) any portion of the Additional Amount not theretofore paid, as described
in paragraph (d) below.
The lump sum payment shall be subject to and reduced by all applicable federal
and state withholding taxes and shall be paid to the Key Employee within 30
business days after his or her termination of employment. The termination of
employment pursuant to Section 5(a) or 5(b) shall be referred to herein as a
“Termination Event.”
     (c) The Base Amount for purposes of this Section 5 shall be Key Employee’s
base salary paid to him or her during the 12-month period preceding the date of
his or her termination of employment pursuant to paragraph (a). If Key Employee
has not been employed for a 12-month period, his or her Base Amount shall be his
or her annualized base salary at the rate then in effect prior to the date of
his or her termination of employment.
     (d) The Additional Amount shall be determined in the same manner described
in section 4, as illustrated in Exhibit A. At or prior to the time of payment of
the Additional Amount (or the remainder thereof), GEC shall provide to Key
Employee a report of the Accounting Firm, including detailed support
calculations, describing its determination of the Additional Amount (or an
updated report of the Accounting Firm to its report for the year in which the
Termination Event occurs, if that report has already been provided to Key
Employee). If GEC determines that no Additional Amount is due under this
paragraph (c), it shall provide to Key Employee an opinion of the Accounting
Firm that Key Employee will not incur an excise tax on any or all of the
Severance Compensation, vesting of stock options, or other payments under any
plan, agreement or understanding between Key Employee and GEC. Any such opinion
shall be based upon the proposed regulations under Code Sections 280G and 4999
or substantial authority within the meaning of Code Section 6662.
     (e) After termination of employment for which Key Employee is entitled to
Severance Compensation, and continuing until the end of the Employment Period
(i.e., the second anniversary of the Change of Control Date, or if later, during
the extended term of this Agreement pursuant to Section 16), GEC shall maintain
at its expense for the continued benefit of Key Employee and his or her
dependents all medical, dental, basic life insurance, and basic accident
insurance plans of GEC in which Key Employee or his or her dependents are
entitled to participate pursuant to Section 7, provided that such continued
participation is possible under the terms and provisions of such plans. In the
event that the participation by Key Employee or his or her dependents in any
such plan is barred, or if the benefits in any of the plans are reduced to a
level below what they were on the Change of Control Date, GEC shall arrange to
provide Key Employee and his or her dependents with benefits equivalent to those
which they were receiving under such plans immediately prior to the Change of
Control Date, such benefits to be provided at GEC’s expense by means of
individual insurance policies, or if such policies cannot be obtained, from
GEC’s assets. If Key Employee should accept employment with another

4



--------------------------------------------------------------------------------



 



employer and if Key Employee and/or his or her dependents should become covered
under that employer’s medical, dental, life insurance and accident insurance
plans, or any of them, or if Key Employee and/or his or her dependents should
obtain comparable coverage from any other source (e.g. spousal coverage), then
effective on the date that such coverage commences, the obligation of GEC to
provide any benefits under this Section 5(e) to Key Employee or his or her
dependents shall terminate to the extent that equivalent coverage is provided
under the plans of the subsequent employer or otherwise obtained coverage.
     The medical and dental benefits required to be provided pursuant to this
Section 5(d) are not intended to be a substitute for any extended coverage
benefits (“COBRA rights”) described in Section 4980B of the Code, and such COBRA
rights shall not commence until after the period of coverage specified in the
first sentence of this Section 5(e) comes to an end.
     (f) In the event of a dispute concerning the amount of Severance
Compensation, including a dispute as to the calculation of the Additional Amount
or the employee benefits to which Key Employee is entitled pursuant to the terms
of this Agreement, which is not resolved within 60 days after the date of
termination of employment, Key Employee may submit the resolution of the dispute
to arbitration. Any arbitration pursuant to this Agreement shall be determined
in accordance with the rules of the American Arbitration Association then in
effect, by a single arbitrator if the parties shall agree upon one, or otherwise
by three arbitrators, one appointed by each party, and a third arbitrator
appointed by the two arbitrators selected by the parties, all arbitrators to
come from a panel proposed by the American Arbitration Association. If any party
shall fail to appoint an arbitrator within 30 days after it is notified to do
so, then the arbitration shall be accomplished by a single arbitrator. Unless
otherwise agreed by the parties hereto, all arbitration proceedings shall be
held in Nashville, Tennessee. Each party agrees to comply with any award made in
any such proceeding, which shall be final, and to the entry of judgment in
accordance with applicable law in any jurisdiction upon any such award. The
decision of the arbitrators shall be tendered within 60 days of final submission
of the parties in writing or any hearing before the arbitrators and shall
include their individual votes, If the Key Employee is entitled to any award
pursuant to the determination reached in the arbitration proceeding that is
greater than that proposed by GEC, he or she shall be entitled to payment by GEC
of all attorneys’ fees, costs (including expenses of arbitration), and other
out-of-pocket expenses incurred in connection with the arbitration.
     6. Indemnification.
     (a) If Key Employee shall have to institute litigation brought in good
faith to enforce any of his or her rights under the Agreement, GEC shall
indemnify Key Employee for his or her reasonable attorney’s fees and
disbursements incurred in any such litigation.
     (b) In the event that an excise tax is ever assessed by the Internal
Revenue Service against Key Employee (or if GEC and Key Employee mutually agree
that an

5



--------------------------------------------------------------------------------



 



excise tax is payable) by reason of the payments under this Agreement, payments
under the supplemental executive retirement plan, acceleration of vesting of
stock options or restricted stock granted under the GEC 1997 Stock Option and
Incentive Plan, or any other payments under any plan, agreement or understanding
between Key Employee and GEC or its affiliates, constituting Excess Parachute
Payments, and if such excise tax was not included in the determination by the
Accounting Firm of the Additional Amount that has been actually paid to Key
Employee, GEC agrees to indemnify Key Employee by paying to Key Employee the
amount of such excise tax, together with any interest and penalties, including
reasonable legal and accounting fees and other out-of-pocket expenses incurred
by Key Employee, attributable to the failure to pay such excise tax by the date
it was originally due, plus all federal, state and local income taxes incurred
with respect to payment of the excise tax, calculated in a manner analogous to
Exhibit A. This indemnification obligation shall survive the termination of the
Employment Period and shall apply to all such excise taxes on Excess Parachute
Payments, whether due before or after termination of employment, except that no
such right of indemnification shall exist after termination of employment for
gross misconduct (as defined pursuant to paragraph (a) of Section 5).
     (c) If the excise tax for any year which is actually imposed on Key
Employee is finally determined to be less than the amount taken into account in
the calculation of the Additional Amount that was paid to Key Employee pursuant
to Section 4 or Section 5, then Key Employee shall repay to GEC, at the time
that the amount of such reduction in excise tax is finally determined, the
portion of the Additional Amount attributable to such reduction (including the
portion of the Additional Amount attributable to the excise tax and federal and
state income taxes imposed on the Additional Amount being repaid by Key
Employee, to the extent that such repayment results in a reduction in such
excise tax, federal or state income tax), plus interest on the amount of such
repayment at the rate provided in section 1274(b)(2)(B) of the Code.
     7. Normal Employee Benefits. During the Employment Period, Key Employee and
his or her dependents shall be entitled to participate in any and all employee
benefit plans maintained by GEC (or a subsidiary of GEC), or a successor
thereto, which provide benefits for its executives and for its salaried
employees generally, including, without limitation, its tax-qualified retirement
plans, supplemental executive retirement plan, stock option and other stock
award plans, and welfare benefit plans providing medical and dental benefits,
group life insurance, disability benefits and accidental death and dismemberment
insurance. Any future increases in benefits in any of such plans available to
executives or salaried employees of GEC generally shall also be provided to Key
Employee.
     Nothing in this Agreement shall preclude GEC from amending or terminating
any employee benefit plan, but it is the intent of the parties that Key Employee
and his or her dependents shall be entitled during the Employment Period to the
same level of benefits in all employee benefit plans as the level in effect in
the respective plans of GEC on the Change of Control Date. In the case of the
stock option and other stock award plans, the requirement that the same level of
benefits be provided shall be satisfied if Key Employee enjoys at least the same
reward opportunities as provided by GEC prior to the Change of Control Date. If’
any of the employee benefit plans are amended to reduce benefits to Key Employee
or his or her

6



--------------------------------------------------------------------------------



 



dependents, or if Key Employee or his or her dependents become ineligible to
participate in any such plans, GEC shall arrange to provide Key Employee and his
or her dependents with benefits equivalent to those which they were receiving
under such plans immediately prior to the Change of Control Date, such benefits
to be provided at GEC’s expense by means of individual insurance policies, or if
such policies cannot be obtained, from GEC’s assets.
     8. Confidentiality. Key Employee recognizes that he or she has or will have
access to and may participate in the origination of non-public confidential
information and will owe a fiduciary duty with respect to such information to
GEC. Confidential information includes, but is not limited to, trade secrets,
supplier information, pricing information, internal corporate planning, GEC
secrets, methods of marketing, methods of showroom selection and operation,
ideas and plans for development, historical financial data and forecasts, long
range plans and strategies, and any other data or information of or concerning
GEC that is not generally known to the public or in the industry in which GEC is
engaged. Key Employee agrees that from the date of this Agreement and throughout
the Employment Period he or she will, except as specifically authorized by GEC
in writing, maintain in strict confidence and will not use or disclose, other
than disclosure made in the ordinary course of business of GEC or to other
employees of GEC, any confidential information belonging to GEC. If Key Employee
shall breach the terms of this Section 8, all of his or her rights under this
Agreement shall terminate.
     9. Withholding of Taxes. GEC may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or government regulations or ruling.
     10. Governing Law. This Agreement shall be construed according to the laws
of Tennessee, without giving effect to the principles of conflicts of laws of
such State.
     11. Amendment; Modification; Waiver. This Agreement may not be amended
except by the written agreement of the parties hereto. No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by Key Employee and GEC. No waiver
by either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
     12. Termination of Employment Other than During Employment Period.
Notwithstanding the other provisions of this Agreement which govern primarily
the Key Employee’s rights upon termination following a Change of Control, the
provisions of this Section 12 shall govern the Key Employee’s rights upon
termination of employment with the Company other than during the Employment
Period.
     (a) Termination by the Company Without Cause or Employee for Good Reason.
     (i) Key Employee’s employment hereunder may be terminated by the Company
without Cause (as defined in Section 12(b)), or by Key Employee’s resignation
for Good Reason (as defined immediately below).

7



--------------------------------------------------------------------------------



 



     (ii) For purposes of this Agreement, “Good Reason” shall mean: (A) a
reduction in Key Employee’s base salary, or a material change in Key Employee’s
status, working conditions or management responsibilities, or Key Employee is
required to relocate his or her residence more than 100 miles from his or her
city of employment, or (B) any other breach by the Company of any material
provision of this Agreement or the terms of the Key Employee’s Employment Offer
(a copy of which is attached hereto as Exhibit B and the terms of which are
fully incorporated herein by reference); provided that none of the events
described in Clauses (A) or (B) of this Section 12(a)(ii) shall constitute Good
Reason unless Key Employee shall have notified the Company in writing describing
the events which constitute Good Reason and then only if the Company shall have
failed to fully cure such event within thirty (30) days after the Company’s
receipt of such written notice.
     (iii) If Key Employee’s employment is terminated by the Company without
Cause (other than by reason of death or permanent disability) or if Key Employee
resigns for Good Reason, Key Employee shall be entitled to receive a lump sum
cash payment (within thirty (30) business days of the date of termination) equal
to one and one-half (1 /2) times the Key Employee’s annual base salary then in
effect. In addition, Key Employee shall be entitled to receive accrued but
unpaid base salary through the date of termination, unpaid vacation pay,
unreimbursed employee expenses incurred, and any other benefits owed to Key
Employee pursuant to any written employee benefit plan or policy of the Company.
In the alternative, the Key Employee may elect to receive his severance payment,
if any, over a period of 18 months (rather than in a lump sum), in which case
the Key Employee would be deemed to be an employee of the Company during such
additional 18-month period for purposes of stock option and/or other stock award
vesting. Upon such an election, the Key Employee would then have a period of
90 days from the end of the 18-month period in which to make any decisions
regarding the exercise or other disposition of any stock options and/or other
stock awards.
     (iv) Following termination of Key Employee’s employment by the Company
without Cause (other than by reason of Key Employee’s death or permanent
disability) or by Key Employee’s resignation for Good Reason, except as set
forth in this Section 12(a), Key Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
     (b) Termination by the Company for Cause or Resignation by Key Employee
Without Good Reason.
     (i) At the option of the Company, Key Employee’s employment may be
terminated by written notice to Key Employee upon the occurrence of any one or
more of the following events (each, a “Cause”):

8



--------------------------------------------------------------------------------



 



     (1) any action by Key Employee constituting fraud, self-dealing,
embezzlement, or dishonesty in the course of his employment hereunder;
     (2) any conviction of Key Employee of a crime involving moral turpitude;
     (3) any action of Key Employee, regardless of its relation to his
employment, that has brought or reasonably could bring the Company into
substantial public disgrace or disrepute;
     (4) failure of Key Employee after reasonable notice promptly to comply with
any valid and legal directive of the Board of Directors or the Chief Executive
Officer;
     (5) a material breach by Key Employee of any of his obligations under this
Agreement arid failure to cure such breach within ten (10) days of his receipt
of written notice thereof from the Company; or
     (6) a failure by Key Employee to perform adequately his responsibilities
under this Agreement as demonstrated by objective and verifiable evidence
showing that the business operations under Key Employee’s control have been
materially harmed as a result of Key Employee’s gross negligence or willful
misconduct.
     (ii) Upon the termination of Key Employees employment by the Company for
Cause or by Key Employee without Good Reason, Key Employee shall be entitled to
an amount equal to the accrued but unpaid base salary through the date of
termination plus any unpaid vacation pay, unreimbursed employee expenses, and
any other benefits owed to Key Employee pursuant to any written employee benefit
plan or policy of the Company.
     (iii) Following such termination of Key Employee’s employment by the
Company for Cause or resignation by Key Employee without Good Reason, except as
set forth in this Section 12(b), Key Employee shall have no further rights to
any compensation or any other benefits under this Agreement.
     13. Binding Effect.
     (a) This Agreement shall be binding on GEC, its successors arid assigns.
Should there be a consolidation or merger of GEC with or into another
corporation, or a purchase of all or substantially all of the assets of GEC by
another entity, the surviving or acquiring corporation will succeed lo the
rights and obligations of GEC under this Agreement.
     (b) This Agreement shall inure to the benefit of and be enforceable by Key
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.

9



--------------------------------------------------------------------------------



 



     (c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
paragraphs (a) or (b) hereof. Without limiting the generality of the foregoing,
Key Employee’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by will or by the laws of descent and
distribution and, in the event of any attempted assignment or transfer contrary
to this Section 13(c), GEC shall have no liability to pay any amount so
attempted to be assigned, transferred or delegated.
     (d) GEC and Key Employee recognize that each party will have no adequate
remedy at law for breach by the other of any of the agreements contained herein
and, in the event of any such breach, GEC and Key Employee hereby agree and
consent that the other shall be entitled to a decree of specific performance,
mandamus or other appropriate remedy to enforce performance of this Agreement.
     (e) Notwithstanding anything to the contrary contained in this Agreement,
in any plan of GEC or its affiliates, or in any other agreement or
understanding, GEC shall pay to Key Employee all amounts required to be paid
hereunder (including the Additional Amount and Severance Compensation), as well
as amounts required by the terms of any other plan, agreement or understanding
(including the accelerated vesting of stock options and restricted stock upon a
Change of Control), regardless of whether any such amounts or accelerated
vesting constitute Excess Parachute Payments.
     14. Entire Contract. This Agreement constitutes the entire agreement and
supersedes all other prior agreements and understandings, both written and oral,
express or implied with respect to the subject matter of this Agreement.
     15. Notice. For all purposes of this Agreement, all communications provided
for herein shall be in writing and shall be deemed to have been duly given when
delivered or after three business days after having been mailed registered or
certified mail, return receipt requested, addressed to the addresses set forth
at the end of this Agreement or to such other address as any party furnishes in
writing to the other party.
     16. Term. This Agreement shall be effective from the date of its execution
by GEC and for the twenty-four (24) months next succeeding any Change of
Control, and shall continue in effect from year to year after such twenty-four
(24) month period, unless GEC shall notify Key Employee in writing 90 days in
advance of an anniversary of its execution that the Agreement shall terminate or
unless, prior to a Change of Control or the commencement of any discussion with
a third person that ultimately results in a Change of Control, the Key Employee
ceases to be an employee of GEC in which event this Agreement shall terminate
and the provisions of Section 12 of this Agreement shall apply. Notwithstanding
the foregoing, the indemnification provisions of this Agreement contained in
Section 6 shall survive until the expiration of the statute of limitations for
assessment of any excise tax with regard to an Excess Parachute Payment on
account of the Change of Control.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have executed this Severance
Agreement as of the 3rd day of July 2001.

              GAYLORD ENTERTAINMENT COMPANY   KEY EMPLOYEE By:   /s/ Colin Reed
 
Colin V. Reed
Chief Executive Officer
One Gaylord Drive
Nashville, TN 37214   By:   /s/ Carter R. Todd
 
Carter R. Todd
200 Scotland Place
Nashville, TN 37205

11